Citation Nr: 0729617	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 18, 1995 rating decision which denied service 
connection for a hearing loss disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.  

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service form June 1966 to February 
1970.  He also had periods of inactive duty for training 
(INACDUTRA).  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

By rating decision dated in July 2003, a 50 percent 
disability evaluation was assigned for PTSD.  The Board notes 
that since the increase to 50 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The decision of February 18, 1995, which denied service 
connection for a hearing loss disability, was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.  

2.  Service connection for flat feet was denied in a February 
1995 decision.  The veteran did not file a notice of 
disagreement.

3.  Since the prior February 1995 rating decision, which 
denied service connection for flat feet, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has been presented or secured.  

4.  Flat feet were not manifest in active service and are not 
attributable to active service.  

5.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depressed 
mood, anxiety, and sleep difficulty.  


CONCLUSIONS OF LAW

1.  The decision of February 1995, which denied service 
connection for a hearing loss disability, does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2006).

2.  A valid allegation of CUE has not been raised.  38 C.F.R. 
§ 3.105.

3.  The February 1995 decision, which denied entitlement to 
service connection for flat feet, is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103.

4.  Flat feet were not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

5.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in June 2003 and May 2004; rating 
decisions in July 2003 and October 2004; and statements of 
the case in March 2004 and April 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final RO 
adjudication is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.

The veteran has not demonstrated how any defective notice has 
prejudiced her in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  Thus, VA has fulfilled 
its duty to assist the appellant.  

Criteria & Analysis

At the outset, the Board notes that this case involves a 
rebuilt claims file.  The original file was evidently lost in 
approximately 2000.

Under such circumstances, VA has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the veteran's claim 
is undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision of all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

I.  CUE

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

In the present case, service connection for a hearing loss 
disability was denied in a February 18, 1995 rating decision.  
The Board notes that service connection for a bilateral 
hearing loss was subsequently granted in an August 2001 
rating decision.  The veteran contends that there is clear 
and unmistakable error in the RO's rating decision of 
February 18 1995, which denied service connection for a 
hearing loss disability.  Essentially, he argues that the 
decision was factually erroneous because the evidence showed 
a hearing loss in service and/or the facts were 
misinterpreted.  

The veteran's claim for service connection for a hearing loss 
disability was denied in the February 1995 rating decision 
based on a finding that the evidence did not show a hearing 
loss disability in service or to a compensable degree within 
one year of separation.  First, while the dates cited for the 
service entrance and separation examination were referenced 
in reverse order in the rating decision, such is harmless 
error as neither report reflects hearing loss.  The Board 
notes that the February 1970 separation examination report 
shows that whispered voice testing was 15/15 on the right and 
15/15 on the left.  To the extent that the veteran has 
alleged CUE because he was not afforded an audiologic 
evaluation at separation, the Board notes that lack of 
evidence does not establish a material fact.  Lack of 
evidence does not constitute a valid claim of CUE.  

Next, in regard to the veteran's assertion that a September 
1967 in-service audiological evaluation report shows hearing 
loss, the Board notes that the September 1967 record consists 
of an uninterpreted graphic representation of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).  To the extent that the veteran has attempted to 
interpret the data contained in the report, the Board notes 
that the veteran is not shown to have expertise in the area 
of audiology and thus, his interpretation of the data is not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  The Board notes that the threshold for normal 
hearing is from 0 to 20 dB.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Regardless, whether the document was 
considered or not, it would not have altered the decision as 
it did not establish a hearing loss disability for VA 
compensation purposes related to service.  

In regard to the veteran's assertion that a 1994 VA 
examination report that was of record at the time of the 
February 1995 rating decision showed hearing loss, as noted, 
the claims file has been rebuilt.  While that report is not 
of record, the veteran has not asserted that the report 
contained a competent opinion to the effect that a hearing 
loss disability for VA compensation purposes was shown in 
service or within the initial post-service year or that a 
hearing loss disability was otherwise related to service.  
Rather, the veteran merely states that the report, dated many 
years post service, reflects hearing loss.  The Board notes 
that in the June 2005 statement of the case, the veteran was 
advised of the reasons that the AOJ denied the claim of CUE 
in the prior rating decision.  If the veteran had evidence to 
support his claim, he should have submitted that evidence.  
Regardless, the record reflects that the evidence at the time 
of the 1995 decision did not establish hearing loss in 
service, or within the initial post service year to a 
compensable degree, and there was no nexus opinion relating a 
hearing loss disability for VA compensation purposes to 
service.  See 38 CFR 3.385.  

The Board notes that the veteran had the option of appealing 
the February 18, 1995 decision to contest the RO's failure to 
expressly reference certain medical evidence in the rating 
decision.  However, he did not file a notice of disagreement 
with this decision and, therefore, did not later perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the February 18, 1995 rating decision 
subsequently became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2006).  The veteran cannot now 
overturn a decision that is final - by alleging CUE - without 
first demonstrating that the decision in question would have 
been manifestly different but for the error.  As the record 
lacked competent evidence of hearing loss in service, or 
within the initial post service year, and lacked nexus 
evidence, it is clear that, even in light of any possible 
oversight alleged, the decision would not have been 
different.

The Board finds that the veteran's claim of CUE is based on a 
claim of an erroneous or inadequate interpretation of the 
facts by the RO.  As noted above, an assertion of a failure 
to evaluate and interpret correctly the evidence is not a 
valid allegation of CUE.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  The veteran has not provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the 
previous decision in regard to a hearing loss disability 
would have been manifestly different but for an error.  
Rather, he has raised a garden variety of assertions of error 
that do not give rise to a valid claim of CUE.  It is not 
enough that he argued that the RO should have reached a 
different conclusion.  Therefore, the Board finds that the 
veteran has not made a valid CUE claim.  The claim must 
therefore be dismissed without prejudice to re-filing.

II.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The issue of entitlement to service connection for flat feet 
was previously addressed and denied by the AOJ in February 
1995.  The June 1995 rating decision reflects that at the 
time of the prior decision, the record included the service 
records and a post-service VA examination report.  The 
evidence was reviewed and service connection for flat feet 
was denied based on a finding that the evidence did not show 
that flat feet were incurred in service.  There is no record 
that a notice of disagreement was filed and the veteran has 
not asserted such, and thus, the February 1995 decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record reflects that 
service medical records were negative for complaints or 
findings in regard to the feet.  The February 1970 separation 
examination report shows that the feet were normal.  On the 
accompanying medical history he denied having or having had 
foot trouble.  There is no evidence in the record that flat 
feet had been diagnosed.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for flat feet.  
The evidence submitted since the prior final denial in 
February 1995 is new and material.  Army National Guard 
records, received in September 2004 reflect a diagnosis of 
pes planus.  The record added cures one of the evidentiary 
defects and is probative of the issue regarding service 
connection for flat feet, and thus, the claim is reopened.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, there has been no assertion of combat.  Thus, 
38 U.S.C.A. 1154(b) is not for application.  

Service medical records are negative for complaints or 
findings in regard to the feet.  While the veteran has 
asserted that he has flat feet as a result of wearing boots 
in service, the February 1970 separation examination report 
shows that the feet were normal.  On the accompanying medical 
history he specifically denied having or having had foot 
trouble.  

The Board notes that the initial reference to flat feet (pes 
planus) is contained in a May 1987 examination report 
prepared in connection with entry into the National Guard.  
The report notes that pes planus was asymptomatic.  In 
February 2005, the service department verified that the 
veteran had periods of INACDUTRA in 2002 and 2003.  There is 
no evidence to show that he had any qualifying period of 
service other than his period of active duty service from 
June 1966 to February 1970, or periods of INACDTRUA in 2002 
and 2003.  Accordingly, an injury or disease incurred during 
any other period cannot be a basis for VA compensation.  The 
Board notes that on examination in May 1989, the feet were 
normal and he specifically denied having foot trouble.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion in this case 
is not competent in regard to matters requiring medical 
expertise, such as diagnosis and etiology.  His statements do 
not constitute competent medical evidence that he has flat 
feet as a result of active service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board notes that an April 2001 private record notes that the 
feet were normal except for tenderness to palpation of the 
plantar surfaces of the arches and heels of both feet 
consistent with plantar fasciitis.  A May 2002 VA treatment 
record attributes complaints of pain in the feet to diabetic 
neuropathy.  Private records of treatment, dated in October 
2003, attribute left foot pronation to an ankle disorder, for 
which service connection has been established.  The evidence 
of record is sufficient to make a determination in this case.  
See 38 CFR 3.159 (2006).  The Board finds that the most 
probative evidence, to include the contemporaneous service 
medical records showing the feet were normal at separation, 
establishes that flat feet, if any, are not related to 
service.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.

To the extent that a June 2004 notes an onset of burning pain 
in the feet during boot camp, such is a mere transcription of 
lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  
The Board notes that a June 2001 VA examiner attributed 
complaints of burning over the heels to plantar fasciitis.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

An evaluation in excess of 50 percent for PTSD is not 
warranted.  On VA examination in July 2003, he was 
appropriately dressed and groomed.  His hygiene was 
appropriate.  He was alert, socially appropriate, and fully 
cooperative.  His thought process was logical, and he was 
noted to reach goal idea quickly.  He was oriented to time, 
person, place and situation.  Sensorium was clear and he was 
able to abstract well.  Recent and remote memory were intact, 
and he was noted to have insight into his symptoms.  A GAF of 
53 was assigned.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of the lay statements in this case.  
The evidence does not show that his symptoms are severe 
enough to warrant a 70 percent rating.  Comparing his 
reported and documented symptoms of PTSD to the rating 
schedule, he does not exhibit the criteria to support a 70 
percent rating.  

The Board notes that the probative value of a medical opinion 
is based on a multitude of factors, to include a physician's 
knowledge and skill in analyzing the data, access to the 
claims file, and the thoroughness and detail of the opinion.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board finds that while there is some evidence to support 
a higher rating, the veteran's PTSD symptoms are contemplated 
by the 50 percent evaluation assigned.  The Board notes the 
veteran's complaints of increasing intrusive recollections, 
flashbacks, and nightmares, and that he isolated himself in 
his house with his wife when not at work.  However, the July 
2003 VA examiner specifically stated that the symptoms were 
moderate.  The report of examination notes only minimal 
circumstantiality, and while a constricted mood was noted, it 
was only mildly dysphoric.  A June 2005 VA record notes his 
depression had decreased.  In addition, there were no 
delusions or hallucinations, and no grandiosity or paranoia 
was noted.  No looseness of association or tangential 
thinking was noted.  While the veteran complained of memory 
deficit in August 2003, as noted, recent and remote memory 
were intact on examination in July 2003.  The Board notes 
that there is no documentation of loss of memory of the names 
of close relatives, his occupation, or of his own name.  
While the veteran was noted to have some degree of anxiety on 
examination in July 2003, the evidence does not show near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  The 
report notes that he was employed and was not a danger to 
himself or others.  The Board finds the veteran's overall 
disability picture is represented by the 50 percent 
evaluation assigned.

Lastly, the Board notes the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).  The July 2003 VA examination report 
reflects the veteran was employed.

In sum, the veteran's PTSD is manifested by symptoms to 
include depressed mood, anxiety, sleep difficulty.  The 
preponderance of the evidence is against a rating in excess 
of 50 percent.  Consequently, the benefits sought on appeal 
are denied.  








ORDER

The appeal in regard to whether there was clear and 
unmistakable error (CUE) in a February 18, 1995 rating 
decision which denied service connection for a bilateral 
hearing loss disability is dismissed without prejudice.  

The application to reopen the claim of entitlement to service 
connection for flat feet is granted.  

Service connection for flat feet is denied.  

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


